      Case 19-12117 Doc 16 Filed 08/20/19 Entered 08/20/19 14:28:01 Main Document Page 1 of 3

              Fill in this information to identify your case:

 Debtor 1                   Ronald H. Patron,, Jr.
                            First Name                           Middle Name       Last Name

 Debtor 2                   Bobbie J. Patron
 (Spouse if, filing)        First Name                           Middle Name       Last Name

                                                         EASTERN DISTRICT OF LOUISIANA, NEW ORLEANS
 United States Bankruptcy Court for the:                 DIVISION

 Case number           19-12117
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         SEC Wholesale, LLC                                                                     Schedule D, line
                413 Marina Oaks                                                                       Schedule E/F, line       4.2
                Mandeville, LA 70471
                                                                                                       Schedule G
                                                                                                      Blue Vine



    3.2         SEC Wholesale, LLC                                                                     Schedule D, line
                413 Marina Oaks                                                                       Schedule E/F, line       4.3
                Mandeville, LA 70471
                                                                                                       Schedule G
                                                                                                      Blue Williams, LLP



    3.3         SEC Wholesale, LLC                                                                     Schedule D, line
                413 Marina Oaks                                                                       Schedule E/F, line       4.4
                Mandeville, LA 70471                                                                   Schedule G
                                                                                                      Capital One Bank




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
     Case 19-12117 Doc 16 Filed 08/20/19 Entered 08/20/19 14:28:01 Main Document Page 2 of 3

 Debtor 1 Patron,, Ronald H. Jr. & Patron, Bobbie J.                       Case number (if known)   19-12117


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                            Column 2: The creditor to whom you owe the debt
                                                                                Check all schedules that apply:
    3.4      SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.5
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                Capital One Spark Business



    3.5      SEC Wholesale, LLC                                                 Schedule D, line        2.3
             413 Marina Oaks                                                     Schedule E/F, line
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                Hancock Whitney Bank



    3.6      SEC Wholesale, LLC                                                 Schedule D, line        2.4
             413 Marina Oaks                                                     Schedule E/F, line
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                Hancock Whitney Bank



    3.7      SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.6
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                Kentwood Water



    3.8      SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.7
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                National Funding



    3.9      SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.8
             Mandeville, LA 70471                                                Schedule G
                                                                                On Deck



    3.10     SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.9
             Mandeville, LA 70471                                                Schedule G
                                                                                Penske



    3.11     SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.10
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                Regions Bank




Official Form 106H                                          Schedule H: Your Codebtors                                Page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
     Case 19-12117 Doc 16 Filed 08/20/19 Entered 08/20/19 14:28:01 Main Document Page 3 of 3

 Debtor 1 Patron,, Ronald H. Jr. & Patron, Bobbie J.                       Case number (if known)   19-12117


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                            Column 2: The creditor to whom you owe the debt
                                                                                Check all schedules that apply:
    3.12     SEC Wholesale, LLC                                                  Schedule D, line
             413 Marina Oaks                                                    Schedule E/F, line        4.11
             Mandeville, LA 70471
                                                                                 Schedule G
                                                                                USAA




Official Form 106H                                          Schedule H: Your Codebtors                                Page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
